       16-61215-BPH Doc#: 33 Filed: 11/12/19 Entered: 11/12/19 12:20:57 Page 1 of 1

                                  UNITED STATES BANKRUPTCY COURT
                                    FOR THE DISTRICT OF MONTANA
In Re: VINCENT FLORES                                                                                     Case No: 16−61215−BPH
          SSN: xxx−xx−8730
                                                                                                          Chapter: 7
        CATHERINE FLORES
          SSN: xxx−xx−0301

               Debtors.



                                                     DEFICIENCY NOTICE


           THE FOLLOWING CONTAINS IMPORTANT INFORMATION ABOUT YOUR RECENT
                             BANKRUPTCY CASE FILING.

The above−entitled case was received and filed on 12/21/16 (your filing date). Based upon our review of the
documents included with your filing, a determination has been made that you failed to include and file the following
items. In order to comply with the Bankruptcy Abuse Prevention and Consumer Protection Act of 2005, these items
must be submitted to the Court for filing.

Each of the items checked below must be filed with the Court within 14 days of your filing date. If the following
items (checked boxes) are not received within 14 days of your filing date, your case may be dismissed.

          Chapter 7 Filing Fee of $335.00 − Application for installments filed. Payments must be in the form of a cashier's check or money
          order.
          Chapter 7 Statement of Current Monthly Income and Means−Test Calculation − (Official Form B122A−1)
          Credit Counseling Certification
          Copies of all payment advices (pay stubs) or other evidence of payment, if any, with all but the last four digits of your social
          security number redacted, received from an employer within 60 days before the filing of the petition.
          Record of any interest that you have in an account or program of the type specified in Section 521(c) of the Code as it relates to
          an education individual retirement account. No form needed, just a statement.
          Statement of Social Security Number − (Official Form B121) − To be filed immediately.
          Creditors Mailing Matrix − To be filed within 48 hours of filing the petition.
          Statement of Domestic Support Obligation(s).
          Schedules (A−J), Summary of Schedules, Statement of Affairs, and Statement of Intent.




 IF YOU FAIL TO SUBMIT AND FILE WITH THE COURT THE ITEMS IDENTIFIED ABOVE WITHIN
              14 DAYS OF YOUR FILING DATE, YOUR CASE MAY BE DISMISSED.

Certificate of Completion of Financial Management Course is due before an entry of discharge.

Dated: 11/12/19                                                      For the Clerk of Court
                                                                     Tyler P. Gilman

                                                                     By Deputy Clerk:
